       Case 5:18-cv-00185 Document 2 Filed in TXSD on 12/04/18 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                   LAREDO DIVISION

JOSE GUTIERREZ and                   :
ROSEMARY GUTIERREZ,                  :
                Plaintiff,           :
      v.                             :
                                     : Civil Action No.: 5:18-cv-185
JOHN R. NELSON d/b/a COTULLA JOHN R. :
NELSON d/b/a COTULLA                 :
                 Defendant.          :
                                     :
                                     :
                                     :

                         CERTIFICATE OF INTERESTED PARTIES

       NOW COMES Jody B. Burton and hereby certifies that the following persons or entities

have a financial interest in the outcome of this litigation:

                                               JOSE GUTIERREZ, Plaintiff
                                               ROSEMARY GUTIERREZ, Plaintiff
                                               Cotulla, TX



                                               Jody B. Burton, Esq.
                                               CT Bar # 422773
                                               LEMBERG LAW, LLC
                                               43 Danbury Road, 3rd Floor
                                               Wilton, CT 06897
                                               Telephone: (203) 653-2250
                                               Facsimile: (203) 653-3424
                                               Email: jburton@lemberglaw.com
                                               Attorneys for Plaintiffs
     Case 5:18-cv-00185 Document 2 Filed in TXSD on 12/04/18 Page 2 of 3



Dated: December 4, 2018

                                   Respectfully submitted,

                                   By: /s/ Jody B. Burton

                                   Jody B. Burton, Esq.
                                   CT Bar # 422773
                                   LEMBERG LAW, LLC
                                   43 Danbury Road, 3rd Floor
                                   Wilton, CT 06897
                                   Telephone: (203) 653-2250
                                   Facsimile: (203) 653-3424
                                   Email:jburton@lemberglaw.com
                                   Attorneys for Plaintiffs
Case 5:18-cv-00185 Document 2 Filed in TXSD on 12/04/18 Page 3 of 3




                                2
